Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1 & 3-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments & arguments including the newly added limitations indicated allowable subject matters below have overcome the rejections of the independent claim stated in the office action mailed on 12/14/2021.

The present invention is to process measurement include a positioning member having a base portion coupled to the main body, the base portion being formed so as to have a shape capable of wrapping a portion of the finger, and a gripping portion configured to wrap a portion of one end of the battery. In General, battery property measurement apparatus, a voltmeter OV is connected in series to a battery BAT in order to measure open voltage of the battery from the base voltage to the maximum voltage and usually being done in a bar type probe or generally used in a stationary situation.  It is very difficult to fix portions to be measured are spaced apart from each other in cylindrical battery.  
The instant applicant is to provide a technique as disclosed in newly amended claim 1, wherein the measurement unit may include a positioning member including a base portion coupled to the main body, the base portion being formed so as to have a shape capable of wrapping a portion of the finger, and a gripping portion configured to wrap a portion of one end of the battery; a conductive member installed in an installation space defined in the positioning member, the conductive member being made of a conductive material, the conductive member being configured to be moved in the installation space in a direction far from or close to the finger by external force; and an elastic member installed in the installation space, the elastic member being configured to elastically support the conductive member, the elastic member applying elastic force such that the conductive member is maintained in the state of being located adjacent to the finger when the external force applied to the conductive member is removed. 
Thus, claim 1 of the instant application successfully teach the step to improve the battery property measurement, therefore, the present invention uses the values measured at different positions are obtained to process adjusting or replacing in advance to the battery unit having an abnormal state to maintain best system performance.

Claims 3-14  are allowable due to their dependencies from independent claim 1.  




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		April 14, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858